Name: Commission Regulation (EC) No 2024/97 of 14 October 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 16 . 10 . 97 EN Official Journal of the European Communities L 284/51 COMMISSION REGULATION (EC) No 2024/97 of 14 October 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 1427/97 (4), and in par ­ ticular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 17 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ L 302, 19 . 10 . 1992, p . 1 . (2) OJ L 17, 21 . 1 . 1997, p . 1 . ( 3) OJ L 253, 11 . 10 . 1993, p. 1 . h) OJ L 196, 24. 7. 1997, p . 31 . L 284/52 I EN I Official Journal of the European Communities 16 . 10 . 97 ANNEX I Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 131,29 772,09 1 114,06 1 813,60 865,81 5 318,16 257,66 100,81 91,07 981,30 254 143,30 40 684,54 290,23 21 740,70 26 196,16 1.30 Onions (other than seed) 0703 10 19 a) b) c) 38,50 226,41 326,69 531,83 253,89 1 559,52 75,56 29,56 26,71 287,76 74 525,99 1 1 930,50 85,11 6 375,33 7 681,87 1.40 Garlic 0703 20 00 a) b) c) 85,20 501,05 722,97 1 176,93 561,86 3 451,20 167,21 65,42 59,10 636,81 164 925,05 26 402,03 188,34 14 108,52 16 999,87 1.50 Leeks ex 0703 90 00 a) b) c) 48,53 285,40 411,80 670,38 320,04 1 965,80 95,24 37,26 33,66 362,73 93 941,46 15 038,62 107,28 8 036,23 9 683,14 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 446,00 643,54 1 047,63 500,14 3 072,05 148,84 58,23 52,61 566,85 146 806,52 23 501,53 167,65 12 558,57 15 132,28 1.70 Brussels sprouts 0704 20 00 a) b) c) 91,88 540,33 779,65 1 269,20 605,91 3 721,78 180,32 70,55 63,74 686,74 177 855,79 28 472,05 203,1 1 15 214,68 18 332,72 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 95,66 562,56 811,72 1 321,42 630,84 3 874,90 187,74 73,45 66,36 714,99 185 172,89 29 643,41 211,46 15 840,63 19 086,94 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 623,07 899,04 1 463,56 698,70 4 291,72 207,93 81,35 73,50 791,90 205 091,65 32 832,10 234,21 17 544,58 21 140,10 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 49,40 290,51 419,18 682,40 325,77 2 001,05 96,95 37,93 34,27 369,23 95 625,56 15 308,22 109,20 8 180,29 9 856,73 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 05 0705 1 1 80 a) b) c) 87,89 516,86 745,79 1 214,09 579,60 3 560,16 172,49 67,49 60,97 656,92 170 132,19 27 235,62 194,29 14 553,97 17 536,60 1.120 Endives ex 0705 29 00 a) b) c) 21,82 128,32 185,15 301,41 143,89 883,86 42,82 16,75 15,14 163,09 42 237,85 6 761,65 48,23 3 613,24 4 353,72 1.130 Carrots ex 0706 10 00 a) b) c) 37,45 220,24 317,78 517,32 246,97 1 516,99 73,50 28,76 25,98 279,91 72 493,46 11 605,12 82,79 6 201,46 7 472,36 1.140 Radishes ex 0706 90 90 a) b) c) 149,40 878,59 1 267,74 2 063,77 985,23 6 051,75 293,21 114,71 103,64 1 116,66 289 199,56 46 296,52 330,26 24 739,59 29 809,63 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 292,18 1 718,26 2 479,30 4 036,09 1 926,81 1 1 835,34 573,42 224,35 202,68 2 183,85 565 584,51 90 541,61 645,89 48 382,96 58 298,38 16. 10 . 97 I EN I Official Journal of the European Communities L 284/53 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans : l 1.170.1 Beans (Vigna spp ., Phaseolus sspJ ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 241,21 1 418,51 2 046,79 3 332,00 1 590,69 9 770,69 473,39 185,21 167,32 1 802,88 466 919,85 74 746,88 533,21 39 942,69 48 128,39 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 140,61 826,90 1 193,15 1 942,34 927,27 5 695,69 275.96 107.97 97,54 1 050,96 272 184,40 43 572,65 310,83 23 284,03 28 055,77 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 545,92 787,71 1 282,33 612,18 3 760,26 182,18 71,28 64,39 693,84 179 694,74 28 766,44 205,21 15 372,00 18 522,28 1.190 Globe artichokes 0709 10 30 a) b) c)     ll  1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 405,27 2 383,32 3 438,92 5 598,28 2 672,60 16 416,27 795,37 311,18 281,13 3 029,12 784 497,35 125 586,28 895,88 67 109,88 80 863,12 1.200.2  other ex 0709 20 00 a) b) c) 419,52 2 467,12 3 559,84 5 795,12 2 766,57 16 993,50 823,33 322,12 291,01 3 135,63 812 081,64 130 002,12 927,38 69 469,58 83 706,41 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 74,03 435,36 628,18 1 022,63 468,20 2 998,73 145,29 56,84 51,35 553,32 143 302,83 22 940,64 163,65 12 258,85 14771,13 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 60,11 353,50 510,06 830,34 396,40 2 434,88 117,97 46,15 41,70 449,28 116 357,33 18 627,07 132,88 9 953,80 1 1 993,69 1.230 Chantarelles 0709 51 30 a) b) c) 999,60 5 878,46 8 482,12 13 808,17 6 591,97 40 490,80 1 961,77 767,53 693,40 7 471,33 1 934 965,70 309 759,05 2 209,70 165 526,76 199 449,19 1.240 Sweet peppers 0709 60 10 a) b) c) 97,85 575,44 830,31 1 351,67 645,28 3 963,61 192,04 75,13 67,88 731,36 189 412,16 30 322,05 216,31 16 203,28 19 523,91 1.250 Fennel 0709 90 50 a) b) c) 73,55 432,53 624,1 1 1 016,00 485,03 2 979,29 144,35 56,47 51,02 549,74 142 373,68 22 791,89 162,59 12 179,37 14 675,36 1.270 Sweet potatoes , whole , fresh (intended for human consumption) 0714 20 10 a) b) c) 89,47 526,16 759,20 1 235,91 590,02 3 624,16 175,59 68,70 62,06 668,73 173 190,66 27 725,23 197,78 14 815,61 17 851,86 2.10 Chestnuts (Castanea spp.j, fresh ex 0802 40 00 a) b) c) 159,46 937,75 1 353,10 2 202,73 1 051,58 6 459,25 312,95 122,44 110,61 1 191,86 308 673,10 49 413,94 352,50 26 405,46 31 816,89 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 69,87 410,89 592,88 965,16 460,77 2 830,22 137,12 53,65 48,47 522,23 135 250,15 21 651,53 154,45 1 1 569,98 13 941,09 L 284/54 EN 1 Official Journal of the European Communities 16 . 10 . 97 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) F1M FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP I I 2.40 Avocados , fresh a) 135,18 1 867,34 265,30 1 010,38 41 889,98 22 384,86 ex 0804 40 90 b) 794,97 891,46 103,80 261 673,33 298,83 26 972,33 ex 0804 40 20 c) 1 147,07 5 475,74 93,77||l ex 0804 40 95 L 2.50 Guavas and mangoes, fresh a) 103,76 1 433,31 203,64 775,54 32 153,46 17 181,93 ex 0804 50 00 b) 610,19 684,26 79,67 200 852,38 229,37 20 703,13 c) 880,46 4 203,01 71,98 2.60 Sweet oranges , fresh : 2.60.1  Sanguines and semi-sanguines a) 23,94 330,70 46,98 178,94 7 418,60 3 964,30 0805 10 42 b) 140,79 157,87 18,38 46 341,62 52,92 4 776,72 0805 10 51 c) 203,14 969,74 16 , 61 0805 10 37 2.60.2  Navels , navelines , navelates , salustianas , vernas , Valencia lates , Maltese , shamou ­ tis , ovalis , trovita and hamlins a) 41,32 570,78 81,09 308,84 12 804,37 6 842,30 0805 10 44 b) 243,00 272,49 31,73 79 984,78 91,34 8 244,54 0805 10 55 c) 350,62 1 673,75 28,66 0805 10 38 2.60.3  Others a) 44,97 621,20 88,26 336,12 13 935,44 7 446,72 0805 10 39 b) 264,46 296,56 34,53 87 050,23 99,41 8 972,82 0805 10 46 c) 381,59 1 821,60 31,19 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines a) 85,28 1 178,03 1 67,37 637,41 26 426,82 14 121,77 0805 20 21 b) 501,52 562,39 65,48 165 079,91 188,52 17 015,83 c) 723,64 3 454,44 59,16 2.70.2  Monreales and satsumas a) 60,54 836,28 118,81 452,50 18 760,32 10 025,00 0805 20 23 b) 356,02 399,24 46,48 117 189,70 133,83 1 2 079,49 ¢ c) 513,71 2 452,29 42,00 2.70.3  Mandarines and wilkings a) 49,46 683,23 97,07 369,68 15 326,81 8 190,23 0805 20 25 b) 290,86 326,17 37,98 95 741,70 109,34 9 868,70 c) 419,69 2 003,48 34,31 2.70.4  Tangerines and others a) 63,08 871,37 123,80 471,48 19 547,42 10 445,61 ex 0805 20 27 b) 370,96 415,99 48,44 122 106,48 139,44 12 586,29 ex 0805 20 29 c) 535,27 2 555,18 43,76 2.85 Limes (Citrus aurantifolia), fresh a) 108,82 1 503,21 213,57 813,36 33 721,47 18 019,83 ex 0805 30 90 b) 639,95 717,63 83,56 210 647,23 240,56 21 712,75 c) 923,39 4 407,97 75,49 16. 10 . 97 EN Official Journal of the European Communities L 284/55 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU F1M SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 35,84 210,77 304,12 495,08 236,35 1 451,77 70,34 27,52 24,86 267,88 69 376,92 11 106,21 79,23 5 934,85 7 151,12 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 57,01 335,26 483,76 787,52 375,96 2 309,30 111,89 43,77 39,55 426,1 1 110 356,54 1 7 666,43 126,03 9 440,46 11 375,15 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c)       2.110 Water melons 0807 11 00 a) b) c) 31,08 182,78 263,73 429,33 204,96 1 258,96 61,00 23,86 21,56 232,30 60 162,80 9 631,16 68,70 5 146,63 6 201,36 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 45,86 269,69 389,15 633,50 302,43 1 857,65 90,00 35,21 31,81 342,77 88 773,04 14 211,23 101,38 7 594,09 9 150,40 2.120.2  other ex 0807 19 00 a) b) c) 112,13 659,42 951,48 1 548,93 739,45 4 542,05 220,06 86,10 77,78 838,10 217 054,53 34 747,18 247,87 18 567,94 22 373,19 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 148,11 871,01 1 256,79 2 045,95 976,73 5 999,49 290,67 113,72 102,74 1 107,02 286 702,45 45 896,77 327,41 24 525,98 29 552,24 2.160 Cherries 0809 20 11 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 862,48 1 244,48 2 025,92 967,17 5 940,76 287,83 112,61 101,74 1 096,18 283 895,63 45 447,44 324,20 24 285,87 29 262,92 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 132,82 781,09 1 127,05 1 834,74 875,90 5 380,14 260,67 101,98 92,13 992,74 257 104,99 41 158,66 293,61 21 994,06 26 501,44 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 100,60 591,61 853,64 1 389,66 663,42 4 075,00 197,43 77,24 69,78 751,92 194 735,44 31 174,23 222,38 16 658,66 20 072,62 L 284/56 I EN | Official Journal of the European Communities 16 . 10 . 97 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP I l 2.190 Plums a) 94,87 1 310,51 186,19 709,09 29 398,60 15 709,81 0809 40 10 b) 557,91 625,63 72,84 183 643,65 209,72 18 929,32 0809 40 40 c) 805,02 3 842,90 65,81 l 2.200 Strawberries a) 183,50 2 534,81 360,13 1 371,54 56 863,53 30 386,32 0810 10 10 b) 1 079,13 1 210,11 140,90 355 208,29 405,64 36 613,57 0810 10 05 c) 1 557,09 7 433,03 127,29 0810 10 80 l 2.205 Raspberries a) 1 173,22 16 206,37 2 302,50 8 768,95 363 557,83 194 275,36 0810 20 10 b) 6 899,43 7 736,86 900,83 2 271 029,53 2 593,47 234 089,42 \ c) 9 955,29 47 523,22 813,83 I l 2.210 Fruit of the species Vaccinium myrt illus a) 290,27 4 009,70 569,67 2 169,57 89 949,74 48 066,68 0810 40 30 b) 1 707,02 1 914,22 222,88 561 887,25 641,67 57 917,28 I c) 2 463,09 1 1 757,97 201,35 l 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 130,02 1 796,06 255,17 971,81 40 290,99 21 530,40 0810 50 10 b) 764,62 857,43 99,83 251 684,91 287,42 25 942,76 0810 50 20 c) 1 103,29 5 266,72 90,19 l 0810 50 30 I l 2.230 Pomegranates a) 105,99 1 464,1 1 208,01 792,20 32 844,50 17 551,20 ex 0810 90 85 b) 623,31 698,96 81,38 205 169,08 234,30 21 148,08 I c) 899,38 4 293,34 73,52 l 2.240 Khakis (including sharon fruit) a) 110,16 1 521,72 216,20 823,37 34 136,71 18 241,72 ex 0810 90 85 b) 647,83 726,46 84,58 213 241,12 243,52 21 980,11 c) 934,76 4 462,25 76,42 l 2.250 Lychees a) 621,41 8 583,97 1 219,55 4 644,62 192 564,40 102901,15 ex 0810 90 30 b) 3 654,39 4 097,96 477,14 1 202 888,19 1 373,68 123 989,32 c) 5 272,98 25 171,45 431,06 l l